COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-15-00263-CV


In the Interest of M.H., II, a child      §   From County Court at Law No. 1

                                          §   of Parker County (CIV-14-0611)

                                          §   Februrary 5, 2016

                                          §   Opinion by Justice Gardner

                                          §   Concurring and Dissenting Opinion
                                              by Justice Gabriel

                                       JUDGMENT

       This court has considered the record on appeal in this case as to Appellant

Mother C.J.H. and holds that there was error in the trial court’s judgment. It is

ordered that the judgment of the trial court is reversed as to termination of the

parent-child relationship between Appellant Mother C.J.H. and the child, M.W.H.,

II, and the case is remanded to the trial court for further proceedings consistent

with this opinion. The trial court must commence a new trial no later than 180

days after the date this court issues the mandate in this appeal.

       This court has considered the record on appeal in this case as to Appellant

Father M.W.H. and holds that there was no error in the trial court’s judgment. It

is ordered that the judgment of the trial court is affirmed as to Appellant Father

M.W.H.
SECOND DISTRICT COURT OF APPEALS

By _/s/ Anne Gardner_________________
   Justice Anne Gardner